Citation Nr: 1722116	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  14-29 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for the service-connected bilateral hearing loss.

2.  Entitlement to an initial compensable disability evaluation for the service-connected allergic rhinitis.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a chronic bilateral eye disorder.

7.  Entitlement to service connection for a psychiatric disorder, to include anxiety and depression.

8.  Entitlement to service connection for migraine headaches.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant served on active duty in the United States Marine Corps from February 1956 to January 1960.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran is appealing the initial noncompensable (zero percent) ratings that were assigned when service connection was granted for bilateral hearing loss and allergic rhinitis.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application. 

In January 2017, a videoconference hearing was held between the RO and the Board in Washington, DC before the undersigned Veterans Law Judge.  The transcript from that hearing has been associated with the record.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AOJ for action as described below.

In this case, two statements of the case (SOCs) were issued in August 2014, and a supplemental statement of the case (SSOC) was issued in October 2014.  The SSOC indicated that the evidence reviewed by the AOJ included all the evidence cited in the SOCs and, in addition, VA treatment records dated between July 2013 and September 2015.  However, between February 2016 and April 2016, the RO received records from three private physicians (a primary care doctor, a cardiologist and a psychiatrist) who had treated the appellant.  There is no indication that these medical records were considered by the RO.

The case was thereafter transferred to the Board in January 2017.  The RO was in receipt of pertinent private medical records prior to the transfer of the claims file to the Board.  Regarding evidence received prior to such a transfer, 38 C.F.R. § 19.37 states that an SSOC will be furnished unless the additional evidence received duplicates evidence previously of record which was discussed in the SOC or a prior SSOC, or the additional evidence is not relevant to the issue, or issues, on appeal.  In this case, pertinent private medical information was newly obtained by the AOJ and was not addressed in any SOC or in the SSOC.

An SSOC must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, no SSOC addressed the additional pertinent private medical evidence added to the evidence of record after the SSOC was issued in October 2014.  Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be referred back to the AOJ.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Review of the medical evidence of record indicates that the Veteran has been treated for his claimed conditions by several private providers.  However, no records have been received from the private neurologist that the appellant described during his January 2017 Board testimony as having treated him for migraines and sleep apnea for 15 years.  Records from the other private providers, a primary care doctor, a cardiologist and a psychiatrist, together only cover the period from June 2015 to January 2016.  

In addition, VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Review of the evidence of record reveals that the appellant reported, in his February 2016 VA Form 21-526 EZ, that he had received treatment from VA since January 1980.  However, no records dated prior to June 2010 have been included in the record.  Furthermore, while the evidence of record includes multiple records from the McAllen outpatient clinic and the Texas Valley Coastal Bend HCS, the record contains only one May 2011 nursing note from a VA facility in San Antonio; it is unclear whether or not the appellant received care in San Antonio on any other date.  Finally, while a February 2015 VA sleep clinic note indicates that a private polysomnogram noted had been scanned into Vista Imaging and a March 2016 VA audiology consultation report indicated that an audiogram had been included in the CPRS, these reports of test results have not been included in the evidence of record available to the Board.

Because such records could address the severity or etiology and/or onset date of the Veteran's various claimed disabilities and disorders, VA is therefore on notice of records that may be probative to the claims and any such records should be obtained and added to the claims file.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 38 C.F.R. § 3.159.  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all records from all VA facilities that treated the appellant since 1980, to include any and all inpatient records and any and all outpatient clinic records, as well as all pertinent Vista Imaging documents and audiogram testing results, must be obtained.  All outstanding relevant private medical treatment records must also be obtained and associated with the evidence of record.

The appellant is service-connected for bilateral hearing loss, allergic rhinitis and tinnitus.  The appellant testified at his January 2017 Board videoconference hearing that his hypertension, eye complaints, headaches and psychiatric difficulties had been caused by, or made worse by, his service-connected difficulties.  In addition, the report of the January 2015 VA medical examination indicates that the appellant suffered from headaches that were related to his rhinitis and sinusitis.  However, the AOJ has not analyzed the appellant's service connection claims with consideration of a theory of secondary service connection, to include by way of aggravation.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim). 

The evidence of record at this time does not delineate whether or not the appellant's claims for service connection are related by any possible theory, including aggravation, to his service-connected disabilities.  Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  The AOJ has not yet discussed the theory of secondary service connection, to include by way of aggravation.  This theory of service connection must be addressed on remand, as well as all other applicable theories. 

Lastly, the appellant last underwent a VA compensation examination for hearing loss in February 2013.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). Here, the appellant's last VA examination is stale as it took place more than four years ago.  Because there may have been a significant change in the appellant's hearing loss during the past four years, a new examination is in order.  Similarly, a new examination for the service-connected allergic rhinitis is warranted.

Therefore, the Board has determined that further development is required prior to adjudicating the appellant's claims.  It is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Contact the Veteran and obtain the names and addresses of all VA or other government facilities that have treated him for his claimed conditions since 1980.  After securing the necessary release(s), obtain such records.  In particular, complete records from the McAllen and San Antonio facilities must be obtained.  Also, all VA audiogram reports must be obtained, as well as all pertinent records, such as the January 2015 sleep study report in Vista Imaging must be obtained.

3.  Contact the Veteran and obtain the names and addresses of all private medical care providers who have treated him for his claimed disorders since 1960.  After securing the necessary release(s), obtain such records.  In particular, complete records from Drs. Arrazola, Igoa, Ramirez and Khabbazeh must be obtained.  

4.  If attempts to obtain records are unsuccessful, the Veteran and his representative must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken; and be given opportunity to provide the records himself.

5.  If it is determined that any of the above discussed records are unavailable, make a formal finding of the unavailability of the Veteran's VA records and/or other records and document all attempts made to obtain alternative records. 

6.  Schedule the Veteran for an audiometric examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file must be made available to the examining audiologist for review in connection with the examination. 

7.  Schedule the Veteran for an examination to determine the current severity of his service-connected allergic rhinitis.  The claims file must be made available to the examiner for review in connection with the examination.

8.  After the above development has been completed, obtain medical opinions from an appropriate VA examiner(s).  The entire claims file must be reviewed.  If any examiner providing an opinion does not have access to the appellant's electronic file, any relevant treatment records contained in the electronic file must be otherwise made available to the examiner for review.  

Each examiner must provide a written opinion with supporting rationale that addresses all of the following questions:

      (A) Has the Veteran had a diagnosis of, or signs and symptoms of, or treatment for, chronic bronchitis, hypertension, sleep apnea, a bilateral eye disorder, a psychiatric disorder or migraine headaches at any time since August 2011?  If so, identify the pertinent pathological condition and provide a diagnosis and an onset date for each such identified pathological condition.

      (B) Was any diagnosed condition initially manifested during the Veteran's period of active duty (February 1956 to January 1960) or within one year of his discharge from service in January 1960?

      (C) Is it at least as likely as not (50 percent probability or greater) that any diagnosed condition was caused by OR aggravated by (i.e., permanently worsened beyond the natural progression of the disorder) the service connected bilateral hearing loss, tinnitus and/or allergic rhinitis?  If aggravation is shown, the physician should quantify the degree of aggravation, if possible.

9.  If a physical examination or additional history is needed before an opinion can be rendered, arrange for said examination.

10.  Conduct a review to verify that all requested opinions had been offered and if information was deemed lacking, refer the report to the VA examiner (s) for corrections or additions.  

11.  Thereafter, readjudicate the Veteran's increased initial rating claims and his service connection claims.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations, to include direct, presumptive and secondary service connection, including by way of aggravation.

12.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and his representative.  The SSOC must contain notice of all relevant actions taken on the appellant's claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the initial increased ratings and service connection issues currently on appeal.  An appropriate period of time for response must be allowed.

The Veteran is advised that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

